Title: To George Washington from Major General William Heath, 4 January 1777
From: Heath, William
To: Washington, George



Dear General
Peeks-Kill [N.Y.] Jany 4th 1777

I have the pleasure to acquaint your Excellency, that Major General Lincoln has just arrived at this Post, but his Troops have not as yet got in, except about Two Regiments.
That no time should be lost I have been sending over a Quantity of provisions to Haverstraw, and as soon as the Militia arrive in sufficient numbers shall pass over with them—A Body of the Militia belonging to this State, have Rendezvous’d at North Castle, & Col. Thomas’s Regiment below white plains—A Number of the Disaffected have been taken, & the night before last 37 Recruits who were going to join Rodgers—They were all armed with Pistols, & had Two Musquets in the Company—About 300 it is said are engaged with the Enemy, and are to march down from the upper parts of Dutche’s County in small parties, lying concealed in the day time—We have found out some of their Stages on the Roads, and have a number of parties out to intercept them—We have just taken one Strang, with his Warrant from Rodgers to enlist men, secreted in the inside of his Breeches; we also suppose him to be a Spy—I have ordered a General Court Martial to sit this day, for his Tryal.
I learn from some of the Deserters that Rodgers is alarmed at our Motions on this Side, which are making towards him, and am this moment told that they have drawn in all their parties, that were without Fort Independence & it is said have moved their Cannon from the Fort—The Expedition to that Quarter which has been long meditating by the Convention, is now in a fair way to be attempted; this is to secure Rodgers and Collect Forage—Upon the Request of the Committee I have ordered General Parsons to take the Command, and we are determined to keep the Enemy within narrow Limits.
I have lately been informed that Your Excellency is impowered to raise 12 New Regiments & to appoint the Officers—I beg leave to recommend to your Excellency’s notice Colonel Wm Malcom, late Commander of one of the New York Battalions, whose Conduct I have observed to be such as I think makes it my duty to recommend him.
Some doubts have arisen here with respect to the Arms, that are lost or missing, there are a number ought to be paid for, the Question arises what Sum is to be stopped for them, & where it is to be stopped,

in the Hands of the Deputy paymaster or with the paymaster of the Regt. I should be happy to know your Excellency’s Opinion and Direction in this matter and as soon as agreable to your Excellency. I have the honor to be with great respect & Esteem Your Excellency’s Most humble Servt

W. Heath

